DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon (JPH1057853, machine translation provided) in view of Corsette (US 4624413 A).
Claim 1, Canyon discloses (i) a pump (14, 16), 
(ii) a shroud (20) disposed about at least a portion of the pump (14, 16), the shroud having a shroud bottom edge defining an open end (FIG 2, element 20); 
(iii) a nozzle (22) in fluid communication with an outlet of the pump (14, 16), the nozzle (22) adjacent to an opening in the shroud (20) and extending outwardly therefrom; and 
(iv) a unitary sprayer cover (45) having: a first portion spaced apart from the open end of the shroud (20) to define a shroud top, and 
a second portion (50) having a proximal end (60-2) connected to the first portion and a distal end disposed away from the first portion (45); the second portion extending from the first portion to define a nozzle housing (68) at least partially surrounding the nozzle (22); and

But is silent on the spout is rotatable mounted to the nozzle housing to define a bearing surface between the spout and the nozzle housing.
Corsette teaches the spout (38) is rotatable mounted to the nozzle (37) housing to define a bearing surface between the spout and the nozzle housing (FIG 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Canyon with rotatable mounted spout as taught by Corsette in order to provide a rotatable spout for adjusting spray pattern.


Claim 2, Canyon discloses wherein the second portion of the unitary sprayer cover comprises a first nozzle housing part (58) and a second nozzle housing part (68) moveably mounted (52, 60-1, 60-2) to the first nozzle housing part, the second nozzle housing part configured to move from a first position to a second position relative to the first nozzle housing part to define the nozzle housing.

Claim 3, Canyon wherein the second nozzle (68) housing part is rotatably (52, 60-1, 60-2) mounted to the first nozzle (58) housing part.

Claim 4, Canyon discloses wherein the unitary sprayer cover comprises at least one flexible hinge (52, 60-1, 60-2) connecting the second nozzle housing part and the first nozzle housing part of the second portion.

Claim 5, Canyon discloses wherein the unitary sprayer cover comprises at least two flexible hinges (52, 60-1, 60-2) connecting the second nozzle housing part and the first nozzle housing part of the second portion.



Claim 7, Canyon discloses wherein the interlocking mechanism (Figure 3, element 54, 57; Paragraph [0036]) comprise one or more structural elements integral with one of: the first nozzle housing part of the second portion and the second nozzle housing part of the second portion, wherein the one or more structural elements are configured to engage with corresponding undercuts, detents, protrusions, or openings in the other one of: the first nozzle housing part of the second portion and the second nozzle housing part of the second portion to define snap fits for attaching the second nozzle housing part to the first nozzle housing part.

Claim 10, Canyon discloses a container (18) attached to the spray dispenser (10), the container containing a liquid composition.

Claim 11, Canyon discloses (i) a pump (14, 16), 
(ii) a shroud (20) disposed about at least a portion of the pump, the shroud having a shroud body including an inner wall for receiving the at least a portion of the pump, and a shroud bottom edge defining an open end; 
(iii) a nozzle (22) in fluid communication with the pump, the nozzle adjacent to an opening in the shroud (20) and extending outwardly therefrom; and 
.

Allowable Subject Matter
Claim 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754